DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2017/068519.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error.  Claim 1 recites the limitation “viscosifer” in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-8 and 18-19 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for viscosifying agents including “styrene-isoprene copolymers, hydrogenated styrene-isoprene  block  copolymers, styrene ethylene/propylene block copolymers, styrene isobutylene copolymers, styrene butadiene copolymers, polybutylene and polystyrene, polyethylene-propylene copolymers, include copolymers and block copolymers such as poly(styrene-co-isoprene), hydrogenated block- copoly(styrene/isoprene), block-copoly(styrene/ethylene/propylene), poly(styrene-co-isobutylene), copolymer(styrene-co-butadiene), polybutylene, polystyrene, copolymer(polyethylene-co-propylene), and combinations of two or more thereof” (See Applicant’s Specification: [0040]), does not reasonably provide enablement for any and/or all copolymer resins.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ballew et al. (US 2017/0009123) in view of Iverson et al. (US 2014/0190696).
Claim 1. Ballew discloses A process for preparing a pre-mixed lost circulation treatment and delivery to a drilling site (Abstract; [0015]; [0052])… Ballew discloses preparing a set-delayed cement composition that may be transported and stored in a vessel at the well site, wherein the vessel may comprise mixing blades such that the set-delayed cement composition may be intermittently agitated or otherwise stirred while in storage ([0015]).  Ballew further discloses that the cement composition may comprise salts and silicates ([0046]; [0056]), as well as additives, such as viscosifiers ([0015]) and thixotropic additives ([0052]), but Ballew does not explicitly disclose comprising: placing metal salt into a mixing chamber; placing silicate material into the mixing chamber; placing a viscosifer in the mixing chamber; mixing the metal salt, the silicate material, and the viscosifier in the mixing chamber, thereby forming a base mixture; and placing the base mixture into a first transport container configured to be delivered to a drilling site.  However, Iverson teaches a set-delayed cement composition used as a lost circulation treatment fluid (122), wherein the composition comprises polyvalent metal salts, sodium silicate and thixotropic additives, wherein the thixotropic additives are used to create rapid gelation as slurry sets to the set-delayed cement composition (Fig. 1; [0027]; [0032]; [0035] – [0036]; [0052]).  Iverson further teaches that the composition is prepared in a vessel comprising a mixing hopper (134) and transported to a drilling assembly (100) (Fig. 1; [0035]; [0050]; [0052]).  Therefore, it would have been obvious to one of ordinary skill in the art, to prepare a set-delayed cement composition to be used as a lost circulation treatment fluid in the manner as taught by Iverson, in order to reduce the loss of drilling fluid into the lost circulation zones of the subterranean formation ([0037]).
Claim 2. Ballew in view of Iverson teach The process of claim 1.  Iverson further teaches wherein mixing further comprises placing water in the mixing chamber and mixing the base mixture with the water to obtain an aqueous base mixture and placing the aqueous base mixture in the first transport container configured to be transported to the drilling site ([0012]).  
Claim 9. Ballew in view of Iverson teach The process of claim 1.  Ballew further discloses wherein the base mixture has a reactivity rate when placed in the first transport container and retains the reactivity rate up to at least one month in a pre-mixed state ([0015]).

Claims 3-7, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballew et al. (US 2017/0009123) in view of Iverson et al. (US 2014/0190696), further in view of Rowe et al. (US 2016/0312551).
Claim 3. Ballew in view of Iverson teach The process of claim 2.  Ballew discloses that the cement composition may comprise salts and silicates ([0046]; [0056]), as well as additives, such as viscosifiers ([0015]) and thixotropic additives ([0052]), but Ballew does not explicitly disclose further comprising mixing metal oxide with viscosified aqueous phase carrier to obtain an aqueous metal oxide mixture and placing the aqueous metal oxide mixture into a second transport container configured to be transported to the drilling site.  However, Rowe teaches lost circulation materials (“LCMs”) that may be used in drilling operations (Abstract), wherein the LCMs are included in a drilling fluid (122) with fresh water and are stored in transport vessels conveyed to a drilling assembly (100), wherein the LCMs may include metal oxide fibers and a viscosifying agent / viscosifier (Fig. 1; [0028] – [0029]; [0031]; [0044]; [0048]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the set-delayed cement composition prepared in the containment vessel in Ballew with a viscosified aqueous metal oxide mixture, as taught by Rowe, in order to control the rheology and gel strength of the drilling fluid ([0051]).
Claim 4. Ballew in view of Iverson, further in view of Rowe teach The process of claim 3.  Rowe renders obvious wherein the metal oxide is magnesium oxide (MgO) or zinc oxide (ZnO) ([0031]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute the metal oxide in Rowe with magnesium oxide or zinc oxide as instantly claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 5. Ballew in view of Iverson, further in view of Rowe teach The process of claim 3.  Iverson renders obvious further comprising: transporting the first and second transport containers to the drilling site having an associated drilling site mixing system; transferring the aqueous base mixture from the first transport container into a drilling string as a first pill; transferring the aqueous metal oxide mixture from the second transport container into the drilling string as a second pill; placing a spacer between the first and second pills; and pumping the first and second pills out through a bottom hole assembly of the drilling string, because Iverson teaches utilizing treatment fluids in addition to the drilling fluid, such as spacer fluids ([0041]), wherein treatment is performed using the composition stored in the transport vessels delivered to the drilling assembly (Fig. 1; [0052]).  Moreover, Rowe teaches that the LCMs are St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 6. Ballew in view of Iverson, further in view of Rowe teach The process of claim 5.  Regarding the limitation wherein the silicate material is attapulgite clay, bentonite clay, sepiolite clay, or rock wool, clays are well known additives / gelling agents for downhole treatment fluids (See Dobson JR. et al. (US 2013/0130942): [0052]; See also Hoskins (US 2016/0222274): [0049]).
Claim 7. Ballew in view of Iverson, further in view of Rowe teach The process of claim 6.  Regarding the limitation wherein the metal salt is magnesium chloride hexahydrate (MgCl2.6H2O) or zinc chloride (ZnCl2), and the viscosifier is a copolymer resin, zinc chloride is a well-known component of brine, which is commonly used as the water component for aqueous treatment fluids (See Dobson JR. et al. (US 2013/0130942): [0050]); and copolymeric resins including styrene are well-known viscosifiers.
Claim 10. Ballew in view of Iverson teach The process of claim 1.  Rowe renders obvious the limitation wherein forming the base mixture further comprises dissolving the metal salt, the silicate, and the viscosifier in a non-aqueous isomerized olefin-based fluid, thereby forming a non-aqueous solution by teaching a drilling fluid which comprises LCMs and an oil-based fluid, such as olefins ([0028] – [0029]). 
Claim 11. Ballew in view of Iverson, further in view of Rowe teach The process of claim 10.  Regarding the limitation further comprising placing a metal oxide in a second transport container, it would have been obvious to one having ordinary skill in the art, before the effective filing date, to use a plurality of transport vessels since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 12. Ballew in view of Iverson, further in view of Rowe teach The process of claim 11.  Iverson renders obvious further comprising: transporting the first transport container and the second transport container to the drilling site having an associated drilling site mixing system; transferring the non-aqueous solution from the first transport container into a drilling string; transferring the metal oxide mixture from the second transport container into the drilling string; and pumping the non-aqueous solution and the metal oxide out through the end of the drilling string to form a lost circulation slurry, because Iverson teaches utilizing treatment fluids in addition to the drilling fluid, such as spacer fluids ([0041]), wherein treatment is performed using the composition stored in the transport vessels delivered to the drilling assembly (Fig. 1; [0052]).  Moreover, Rowe teaches that the LCMs are stored in the transport vessel conveyed to the drilling assembly (Fig. 1; [0048]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date, to use a plurality of storage / transport vessels since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 13. Ballew in view of Iverson, further in view of Rowe teach The process of claim 12.  Regarding the limitation wherein the silicate material is attapulgite clay, bentonite clay, sepiolite clay, or rock wool, the metal salt is magnesium chloride hexahydrate (MgCl2.6H2O) or zinc chloride (ZnCl2), and the metal oxide is magnesium oxide, clays are well-known additives / gelling agents for downhole treatment fluids (See Dobson JR. et al. (US 2013/0130942): [0052]; See also Hoskins (US 2016/0222274): [0049]); zinc chloride is a well-known component of brine, which is commonly used as the water component for aqueous treatment fluids (See Dobson JR. et al. (US 2013/0130942): [0050]); and magnesium oxide is a well-known pH buffer (See Dobson JR. et al. (US 2013/0130942): [0054]).
Claim 14. Ballew in view of Iverson, further in view of Rowe teach The process of claim 10.   Regarding the limitation wherein the non-aqueous solution, when placed in the transport container, has a reactivity rate and retains that reactivity rate up to at least one month in a pre-mixed state, Ballew discloses that the set-delayed cement composition may be held in liquid storage in a pumpable fluid state for at least about 30 days ([0015]).  Based on the disclosure in Rowe, it would have been an In re Leshin, 125 USPQ 416.
Claims 15-17 and 20. These claims are substantively similar to Claims 1-6, 9-17, and 20, above.  Therefore, the Examiner applies the rejection(s) and rationale(s), above, to Claims 15-17 and 20.

Allowable Subject Matter
Claims 8 and 18-19 contain allowable subject matter, but are dependent upon a rejected base claim and subject to a rejection regarding scope of enablement.  The claims would be allowable if both of the following conditions are met: (a) the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims; (b) the copolymer resin is defined (Examiner suggests amending the copolymer resin to include a Markush group regarding the resins indicated in the Specification of the original disclosure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674